DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a universal serial bus (USB) 60 in Fig. 4 as described in the specification in paragraph [0053] and a processor (62) in Fig. 5 as described in the specification in paragraph [0054].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hastings et al., (hereinafter ‘Hastings’, U.S. PGPub. No. 2012/0059286).
Regarding claim 1, Hastings (Fig. 4) discloses a medical device (system 100, self-powered ablation catheter 200), comprising: an electrosurgical hand piece (handle unit 202) including: a housing (201) defining a proximal end, distal end, and a chamber proximate the proximal end (see interior of housing 201 comprising a chamber), the chamber being configured to releasably retain and electrically couple with a power source (battery 208; [0070], “battery 208, as discussed herein in greater detail, preferably includes one or a number of conventional, readily available batteries. The batteries are preferably disposable.”, as broadly claimed, the battery 208 would necessarily be releasably retained within the chamber); and a treatment delivery element (catheter 218, electrode arrangement 233 including electrodes 234, 236) configured to releasably couple to the distal end of the housing ([0076], detachably coupled), the treatment delivery element (218, 233) being configured to communicate with the power source (208; see [0070], for sole source of power) and deliver biphasic pulsed field ablation (as broadly claimed, the electrode arrangement 233 is capable of delivering biphasic pulsed field ablation).
Regarding claim 2, Hastings (Figs. 4 and 9) discloses wherein the electrosurgical hand piece (handle unit 202, housing 201) further includes a capacitor (614; [0097], “circuitry 600 shown in FIG. 9 is small enough to fit within the handle unit 202 of the ablation catheter 200”), the capacitor (614) configured to be in communication with the power source ([0101], “Capacitor 614 is charged when switch 610 is open, and provides rapid current flow when switch 610 is closed, thereby preventing a sag or drop in battery voltage 612.”; see battery power supply 612 in Fig. 9) and the treatment delivery element (electrodes 234, 236 in Fig. 9). 
Regarding claim 3, Hastings (Figs. 4 and 9) discloses wherein the capacitor further includes a user interface with a display configured to indicate when power is being drawn from the power source (as broadly claimed, handle unit 202 includes a user interface 206 “which includes a number of switches and one or more displays that facilitate control of the self-powered ablation catheter 200 by a clinician,” [0071], and is necessarily coupled to the capacitor 614. The user interface 206 necessarily provides information regarding when power is being drawn from the power source, see Fig. 6 for power section 410 and power display 412; [0083]).
Regarding claim 8, Hastings (Figs. 4) discloses wherein the power source is rechargeable ([0107]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings in view of Cybulski (hereinafter ‘Cybulski’, U.S. PGPub. No. 2011/0276113).
Regarding claim 4, Hastings discloses all of the limitations of the medical device according to claim 3, but is silent regarding wherein the electrosurgical hand piece further includes an h-bridge. the h-bridge configured to be in communication with the capacitor, the power source, and the treatment delivery element.
However, in the same field of endeavor, Cybulski teaches a similar medical device (Figs. 1A-1B) comprising an RF energy source (800 in Fig. 8) including an electrical energy source (801), such as batteries, to provide voltage (811) to a voltage converter (802). Cybulski teaches, “[t]he voltage converter 802 is coupled to a charge accumulator 803 and the high voltage output 812 from the voltage converter 802 provides electrical energy for storage within charge accumulator 803.” ([0177]). The electrical energy is stored in the charge accumulators (803, i.e. capacitors) until the RF energy is activated and the electrical energy is discharged from the charge accumulator (803) as a high voltage modulated output signal (813) to the RF signal generator (804). Subsequently, the generator (804) outputs a high voltage RF signal (814) at a specific operating frequency ([0178]-[0179]). Cybulski further teaches the RF signal generator (804) may include an H-bridge (1210) coupled to the charge accumulator (803) and configured to provide switching of the polarities of the positive and negative high voltage modulated signals (813 a,813 b) based on an RF clock signal (1214) received by an RF clock source (1211), thus outputting a high voltage modulated RF signal (814). The resulting high voltage modulated RF signal (814) is provided to the generator and provides the necessary power and voltage to generate the desired therapeutic tissue effect, thereby increasing control and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical device as taught by Hastings to include an h-bridge, the h-bridge configured to be in communication with the capacitor, the power source, and the treatment delivery element, as taught by Cybulski in order to provide a modulated signal to the generator and provide the necessary power and voltage to generate the desired therapeutic tissue effect, thereby increasing control and safety.
Regarding claim 5, Hastings in view of Cybulski teach all of the limitations of the medical device according to claim 4. Hastings (Fig. 4) further discloses wherein the power source (battery 208), capacitor (614; [0098], “circuitry 600 shown in FIG. 9 is small enough to fit within the handle unit 202 of the ablation catheter 200.”), and the treatment delivery element (233, 234, 236) are all axially aligned (Fig. 4).
Hastings in view of Cybulski are silent regarding wherein the h-bridge is axially aligned with the other components of the claim, however it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical device to include wherein the h-bridge is axially aligned with the other components of the claim since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 6, Hastings in view of Cybulski teach all of the limitations of the medical device according to claim 5. Hastings (Fig. 4) further discloses wherein the treatment delivery element is a focal catheter (see electrode 234, 235). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings in view of Hastings.
Regarding claim 7, Hastings discloses all of the limitations of the medical device according to claim 1, but fails to explicitly disclose wherein the electrosurgical hand piece further includes a fluid delivery tube configured to releasably couple with the housing.
However, in an alternate embodiment, Hastings (Fig. 5) teaches a similar self-powered ablation catheter (200) comprising an electrosurgical hand piece (handle unit 202, housing 201) including a fluid delivery tube (303) configured to releasably couple with the housing (202, 201). Hastings teaches, “the housing 201 … includes a coolant control 310 which provides for clinician control over the delivery of coolant 305 from an external coolant source 300 to the distal end 230 of the shaft 220” ([0080]). The coolant control (310) allows for clinician adjustment of the coolant dispensing rate and coolant temperature, thereby improving temperature control and overall ablation. It is well known in the art (as can be seen in Hastings) to provide cooling to an existing system in order to provide improved temperature control and ablation, thereby increasing overall control and versatility of the medical device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical device as taught by Hastings to include a fluid delivery tube configured to releasably couple with the housing, as taught by Hastings. Doing so provides the additional benefits of cooling and coolant control to the medical device, thereby improving temperature control, overall ablation and the versatility of the medical device. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings in view of Madan et al., (hereinafter ‘Madan’, U.S. Pat. 9,597,143).
Regarding claim 9, Hastings discloses all of the limitations of the medical device according to claim 8, but fails to explicitly disclose wherein the power source is configured to be charged using inductive charging.
However, in the same field of endeavor, Madan teaches a similar system (Figs. 1 and 14) including a medical device and a charging device (abstract). The medical device includes an integral power source that may be charged by the charging device either through direct contact between features of the charging device and the medical device, or wirelessly through inductive coupling (abstract). Both charging configurations are widely considered well known and interchangeable means of charging medical devices. Using a single rechargeable battery for the integral power source may help reduce the overall cost and weight of the medical device (col. 7, ll. 23-25). Further, Madan teaches an exemplary charging pad (600 in Fig. 14) that includes a primary inductive coil (602) configured to inductively couple with a secondary inductive coil (622) of the medical device (650). The coils (602, 622) “inductively couple, thereby forming a transformer and allowing the wireless transfer of energy from coil (602) to coil (662), thereby charging battery (666) through induction of a current in coil (662).” (col. 14, ll. 30-33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical device as taught by Hastings to include wherein the power source is configured to be charged using inductive charging, as taught by Madan. This modification would have merely comprised a simple substitution of one well known charging configuration for another in order to produce a predictable result, MPEP 2143(I)(B).
Claims 10-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hastings in view of Hastings and further in view of Cybulski and Madan. 
Regarding claim 10, Hastings (Fig. 4) discloses a medical system (system 100, self-powered ablation catheter 200), comprising: an electrosurgical hand piece (handle unit 202) including: a housing (201) defining a proximal end and a distal end, and a chamber proximate the proximal end (see interior of housing 201 comprising a ‘chamber’ proximate the proximal end), the chamber being configured to releasably retain and electrically couple with a power source (see ‘chamber’, i.e. the interior portion of the housing 201 releasably retaining battery 208; [0070], “battery 208, as discussed herein in greater detail, preferably includes one or a number of conventional, readily available batteries. The batteries are preferably disposable.”, as broadly claimed, the battery 208 would necessarily be releasably retained within the chamber); a capacitor (614) in communication with the power source ([0101], “Capacitor 614 is charged when switch 610 is open, and provides rapid current flow when switch 610 is closed, thereby preventing a sag or drop in battery voltage 612.”; see battery power supply 612 in Fig. 9): and a treatment delivery element (catheter 218, electrode arrangement 233 including electrodes 234, 236) configured to releasably couple to the distal end of the housing ([0076], detachably coupled), the treatment delivery element (218, 233) being configured to communicate with the power source (208, see [0070], for sole source of power), and the capacitor (614), and deliver biphasic pulsed field ablation (as broadly claimed, the electrode arrangement 233 is capable of delivering biphasic pulsed field ablation).
Although Hastings discloses a chamber (i.e. the interior portion of the housing 201 releasably retaining battery 208) and a capacitor (614) in communication with the power source (612 in Fig. 9; exemplary circuit 600), Hastings is silent regarding the capacitor distal to the chamber, however it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical system to include wherein the capacitor is distal to the chamber since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Further, Hasting is silent regarding an h-bridge in communication with the power source  and the capacitor, the treatment delivery element being configured to communicate with the power source, the capacitor, and the h-bridge.
However, in the same field of endeavor,  Cybulski teaches a similar medical system (Figs. 1A-1B) comprising an RF energy source (800 in Fig. 8) including an electrical energy source (801), such as batteries, to provide voltage (811) to a voltage converter (802). Cybulski teaches, “[t]he voltage converter 802 is coupled to a charge accumulator 803 and the high voltage output 812 from the voltage converter 802 provides electrical energy for storage within charge accumulator 803.” ([0177]). The electrical energy is stored in the charge accumulators (803, i.e. capacitors) until the RF energy is activated and the electrical energy is discharged from the charge accumulator (803) as a high voltage modulated output signal (813) to the RF signal generator (804). Subsequently, the generator (804) outputs a high voltage RF signal (814) at a specific operating frequency ([0178]-[0179]). Cybulski further teaches the RF signal generator (804) may include an H-bridge (1210) coupled to the charge accumulator (803) and configured to provide switching of the polarities of the positive and negative high voltage modulated signals (813 a,813 b) based on an RF clock signal (1214) received by an RF clock source (1211), thus outputting a high voltage modulated RF signal (814). The resulting high voltage modulated RF signal (814) is provided to the generator and provides the necessary power and voltage to generate the desired therapeutic tissue effect, thereby increasing control and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical system as taught by Hastings in view of Hastings to include an h-bridge in communication with the power source and the capacitor, the treatment delivery element being configured to communicate with the power source, the capacitor, and the h-bridge, as taught by Cybulski in order to provide a modulated signal to the generator and provide the necessary power and voltage to generate the desired therapeutic tissue effect, thereby increasing control and safety.
Lastly, Hastings in view of Cybulski are silent regarding an inductive charging element configured to charge the power source when in proximity to the power source.
However, in the same field of endeavor, Madan teaches a similar system (Figs. 1 and 14) including a medical device and a charging device (abstract). The medical device includes an integral power source that may be charged by the charging device either through direct contact between features of the charging device and the medical device, or wirelessly through inductive coupling (abstract). Both charging configurations are widely considered well known and interchangeable means of charging medical devices. Using a single rechargeable battery for the integral power source may help reduce the overall cost and weight of the medical device (col. 7, ll. 23-25). Further, Madan teaches an exemplary charging pad (600 in Fig. 14) that includes a primary inductive coil (602) configured to inductively couple with a secondary inductive coil (622) of the medical device (650). The coils (602, 622) “inductively couple, thereby forming a transformer and allowing the wireless transfer of energy from coil (602) to coil (662), thereby charging battery (666) through induction of a current in coil (662).” (col. 14, ll. 30-33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical device as taught by Hastings in view of Hastings and Cybulski to include an inductive charging element configured to charge the power source when in proximity to the power source, as taught by Madan. This modification would have merely comprised a simple substitution of one well known charging configuration for another in order to produce a predictable result, MPEP 2143(I)(B).
Regarding claim 11, Hastings in view of Hastings and further in view of Cybulski and Madan teach all of the limitations of the medical system according to claim 10. In view of the prior modification of Hastings in view of Hastings and further in view of Cybulski and Madan, Madan (Fig. 14) teaches wherein the inductive charging element is sterile (“the electronics in charging pad (600) may be encapsulated in a potting compound and/or be otherwise encapsulated. Such encapsulation may enable charging pad (600) to be sterilized using steam and/or other sterilization techniques that might otherwise not be available without damaging charging pad (600). Of course, charging pad (600) may be sterilized using a variety of other techniques, including but not limited to electron beam sterilization,” col. 14, ll. 59-67).
Regarding claim 12, Hastings in view of Hastings and further in view of Cybulski and Madan teach all of the limitations of the medical system according to claim 10. Hastings further discloses wherein the electrosurgical hand piece is sterile (see [0103] for sterile field).
Regarding claim 13, Hastings in view of Hastings and further in view of Cybulski and Madan teach all of the limitations of the medical system according to claim 10. Hastings further discloses wherein the treatment delivery element is a focal catheter (see electrode 234, 235 in Fig. 4).
Regarding claim 14, Hastings in view of Hastings and further in view of Cybulski and Madan teach all of the limitations of the medical system according to claim 13. Hastings further discloses wherein the focal catheter has a plurality of electrodes, the plurality of electrodes being axially aligned along the focal catheter (see electrode 234, 235 in Fig. 4).
Regarding claim 15, Hastings in view of Hastings and further in view of Cybulski and Madan teach all of the limitations of the medical system according to claim 10. Hastings (Fig. 4) further discloses wherein the capacitor (614) further includes a user interface (206) and a battery (208) with a display that indicates the charge of the battery (as broadly claimed, handle unit 202 includes a user interface 206 “which includes a number of switches and one or more displays that facilitate control of the self-powered ablation catheter 200 by a clinician,” [0071], and is necessarily coupled to the capacitor 614. The user interface 206 necessarily provides information regarding when power is being drawn from the power source, see Fig. 6 for power section 410 and power display 412; [0083]; [0085]).
Regarding claim 19, Hastings in view of Hastings and further in view of Cybulski and Madan teach all of the limitations of the medical system according to claim 10. Hastings (Fig. 4) further discloses wherein the electrosurgical hand piece (202, 201) further includes a wireless communication device (communication circuitry 210) in communication with a remote recording system (communications circuit 122 of patient monitor 110) configured to record electrical signals (see [0073] for two way communication; as broadly claimed, communication circuitry 210 is in communication with communications circuit 122 of patient monitor 110 and provides information regarding the electrode arrangement 233, therefore it is capable of recording electrical signals from the electrode arrangement 233). 
Regarding claim 20, Hastings (Fig. 4) discloses a medical system (system 100, self-powered ablation catheter 200) comprising: an electrosurgical hand piece (handle unit 202) including: a housing (201) defining a proximal end and a distal end and a chamber proximate the proximal end (see interior of housing 201 comprising a chamber), the chamber being configured to releasably retain and electrically couple with a power source (battery 208; [0070], “battery 208, as discussed herein in greater detail, preferably includes one or a number of conventional, readily available batteries. The batteries are preferably disposable.”, as broadly claimed, the battery 208 would necessarily be releasably retained within the chamber); a wireless communication device (communication circuitry 210) disposed proximate the chamber (Fig. 4); a capacitor (614) in communication with the power source (208) and the wireless communication device (210) (as broadly claimed, all of the components of the system are in communication with one another); a user interface (206) with a display ([0071]); and a treatment delivery element (catheter 218, electrode arrangement 233 including electrodes 234, 236) with a plurality of electrodes (234, 236) disposed axially along the treatment delivery element (Fig. 4), the treatment delivery element (218, 233) being configured to communicate with the power source (208; see [0070] for sole source of power), the capacitor (614) and the wireless communication device (210), and deliver biphasic pulsed field ablation (as broadly claimed, the electrode arrangement 233 is capable of delivering biphasic pulsed field ablation).
Hastings is silent regarding the capacitor is disposed distal to the wireless communication device, and the user interface with a display is disposed on the capacitor, however it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical system to include wherein the capacitor is disposed distal to the wireless communication device, and the user interface with a display is disposed on the capacitor, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Further, Hasting is silent regarding an h-bridge in communication with the power source, the wireless communication device, and the capacitor and distal to the capacitor, and the treatment delivery element being configured to communicate with the h-bridge.
However, in the same field of endeavor,  Cybulski teaches a similar medical system (Figs. 1A-1B) comprising an RF energy source (800 in Fig. 8) including an electrical energy source (801), such as batteries, to provide voltage (811) to a voltage converter (802). Cybulski teaches, “[t]he voltage converter 802 is coupled to a charge accumulator 803 and the high voltage output 812 from the voltage converter 802 provides electrical energy for storage within charge accumulator 803.” ([0177]). The electrical energy is stored in the charge accumulators (803, i.e. capacitors) until the RF energy is activated and the electrical energy is discharged from the charge accumulator (803) as a high voltage modulated output signal (813) to the RF signal generator (804). Subsequently, the generator (804) outputs a high voltage RF signal (814) at a specific operating frequency ([0178]-[0179]). Cybulski further teaches the RF signal generator (804) may include an H-bridge (1210) coupled to the charge accumulator (803) and configured to provide switching of the polarities of the positive and negative high voltage modulated signals (813 a,813 b) based on an RF clock signal (1214) received by an RF clock source (1211), thus outputting a high voltage modulated RF signal (814). The resulting high voltage modulated RF signal (814) is provided to the generator and provides the necessary power and voltage to generate the desired therapeutic tissue effect, thereby increasing control and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical system as taught by Hastings in view of Hastings to include an h-bridge in communication with the components of the system (as claimed in claim 20) and distal to the capacitor, and the treatment delivery element being configured to communicate with the h-bridge, as taught by Cybulski in order to provide a modulated signal to the generator and provide the necessary power and voltage to generate the desired therapeutic tissue effect, thereby increasing control and safety.
Lastly, Hastings in view of Hastings and Cybulski are silent regarding an inductive charging element configured to charge the power source when in proximity to the power source.
However, in the same field of endeavor, Madan teaches a similar system (Figs. 1 and 14) including a medical device and a charging device (abstract). The medical device includes an integral power source that may be charged by the charging device either through direct contact between features of the charging device and the medical device, or wirelessly through inductive coupling (abstract). Both charging configurations are widely considered well known and interchangeable means of charging medical devices. Using a single rechargeable battery for the integral power source may help reduce the overall cost and weight of the medical device (col. 7, ll. 23-25). Further, Madan teaches an exemplary charging pad (600 in Fig. 14) that includes a primary inductive coil (602) configured to inductively couple with a secondary inductive coil (622) of the medical device (650). The coils (602, 622) “inductively couple, thereby forming a transformer and allowing the wireless transfer of energy from coil (602) to coil (662), thereby charging battery (666) through induction of a current in coil (662).” (col. 14, ll. 30-33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical device as taught by Hastings in view of Hastings and Cybulski to include an inductive charging element configured to charge the power source when in proximity to the power source, as taught by Madan. This modification would have merely comprised a simple substitution of one well known charging configuration for another in order to produce a predictable result, MPEP 2143(I)(B).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings in view of Hastings and further in view of Cybulski and Madan as applied to claim 15 above, and further in view of Doron et al., (hereinafter ‘Doron’, U.S. PGPub. No. 2018/0235509).
Regarding claim 16, Hastings in view of Hastings and further in view of Cybulski and Madan teach all of the limitations of the medical system according to claim 15. Although Hastings (Fig. 6) discloses a user interface (206) including a power display (412), Hastings in view of Hastings and further in view of Cybulski and Madan are silent regarding wherein the display further includes a light-emitting diode.
However, in the same field of endeavor, Doron teaches a similar system (Fig. 3) comprising a handle display (328) that may comprise a light emitting diode (LED) or electronic display ([0025]). Doron teaches, “[t]he LED allows the system 300 to display a color, e.g. red, blue, etc., on the catheter handle 324 in order to uniquely identify the catheter 302. In other embodiments, the handle display 328 may include a graphic display on the catheter handle 324, or may include various combinations of the multicolored LED, textual, and graphic displays. The textual or graphic display may be used to communicate additional information including force or temperature parameters, type of catheter used, duration of ablation, and various alerts.” ([0025]). It is well known in the art (as can be seen in Doron) to incorporate a light-emitting diode into a display in order to provide additional information regarding the identification and use of a catheter, thereby improving accuracy and minimizing user error. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical system as taught by Hastings in view of Hastings and further in view of Cybulski and Madan to further provide wherein the display further includes a light-emitting diode, as taught by Doron in order to provide additional information regarding the identification and use of a catheter, thereby improving accuracy and minimizing user error.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings in view of Hastings and further in view of Cybulski and Madan as applied to claim 10 above, and further in view of Houser et al., (hereinafter ‘Houser’, U.S. Pub. No. 2012/0110810).
Regarding claim 17, Hastings in view of Hastings and further in view of Cybulski and Madan teach all of the limitations of the medical system according to claim 10, however are silent regarding wherein the chamber includes a hinged portion disposed at proximate the proximal end.
However, in the same field of endeavor, Houser teaches a similar medical device (1200 in Figs. 20A-20B) comprising a primary housing (1210) including an insertion recess (1220) configured to accommodate an insertable component (1250), such as a battery. Houser teaches a pair of hinge members (1230) and a pair of doors (1240) mounted to the primary housing (1210) disposed at proximate the proximal end, such that the doors (1240) rotate about the hinge members (1230) to secure the inserted component. This configuration selectively retains and ensures that the inserted components will not become uninserted prematurely, thereby improving security and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical system as taught by Hastings in view of Hastings and further in view of Cybulski and Madan to further include wherein the chamber includes a hinged portion disposed at proximate the proximal end as taught by Houser in order to selectively retain the battery in the chamber after insertion. Doing so ensures that the inserted components will not become uninserted prematurely, thereby improving security and safety. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hastings in view of Hastings and further in view of Cybulski and Madan as applied to claim 10 above, and further in view of Hastings.
Regarding claim 18, Hastings in view of Hastings and further in view of Cybulski and Madan teach all of the limitations of the medical system according to claim 10, but are silent regarding wherein the electrosurgical hand piece further includes a fluid delivery tube configured to releasably couple with the housing.
However, in an alternate embodiment, Hastings (Fig. 5) teaches a similar self-powered ablation catheter (200) comprising an electrosurgical hand piece (handle unit 202, housing 201) including a fluid delivery tube (303) configured to releasably couple with the housing (202, 201). Hastings teaches, “the housing 201 … includes a coolant control 310 which provides for clinician control over the delivery of coolant 305 from an external coolant source 300 to the distal end 230 of the shaft 220” ([0080]). The coolant control (310) allows for clinician adjustment of the coolant dispensing rate and coolant temperature, thereby improving temperature control and overall ablation. It is well known in the art (as can be seen in Hastings) to provide cooling to an existing system in order to provide improved temperature control and ablation, thereby increasing overall control and versatility of the medical device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the medical system as taught by Hastings in view of Hastings and further in view of Cybulski and Madan to include a fluid delivery tube configured to releasably couple with the housing, as taught by Hastings. Doing so provides the additional benefits of cooling and coolant control to the medical device, thereby improving temperature control, overall ablation and the versatility of the medical device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794